STONE, Circuit Judge.
This is another of the cases tried with Washburn v. Gillespie, 261 Fed. 41,-C. C. A.-, determined at this term. The contentions are the same, except that this appellant claims that his lease was to be the same as that given by Frank Wright and involved in Frank Wright v. E. N. Gillespie, 261 Fed. 46,-C. C. A. -, also decided at this term. The trial court found against this claim, and a thorough examination of the evidence reveals no substantial reason for disturbing that conclusion.
The decree is affirmed.